On February 11, 1935, the trial court vacated and set aside a judgment entered on October 12, 1934. The petition in error with case-made attached was filed August 10, 1935, and brief of plaintiff in error filed January 29, 1936.
On the 31st day of January, 1936, defendants in error filed confession of error. The cause is therefore reversed and remanded, with directions to vacate and set aside the judgment vacating the former judgment of the court and to reinstate the judgment rendered October 12, 1934.
McNEILL, C. J., and BAYLESS, WELCH, CORN, and GIBSON, JJ., concur.